         Case 2:19-cv-01289-MK         Document 29       Filed 03/19/21     Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

WILLIE L. JOHNSON,

               Plaintiff,                             Case No. 2:19-cv-01289-MK

               v.                                     ORDER

COLETTE PETERS; BRAD CAN;
RICO RODRIGUES; C/O WHITE;
BRENDA J. BROOKS,

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa T. Kasubhai filed a Findings and Recommendation (ECF No.

26), and the matter is now before this Court on Plaintiff’s Objections. See 28 U.S.C. §

636(b)(1)(B), Fed. R. Civ. P. 72(b). The Court reviews de novo. United States v. Bernhardt, 840

F.2d 1441, 1445 (9th Cir. 1988). The Court finds no error and concludes the report is correct.

       Magistrate Judge Kasubhai’s Findings and Recommendation (ECF No. 26) is adopted in

full. Defendants’ Motion for Summary Judgment (ECF No. 18) is GRANTED in part and DENIED

in part, as detailed in Judge Kasubhai’s Findings and Recommendation. Plaintiff’s Motion for

Summary Judgment (ECF No. 23) is DENIED.



1 – ORDER
         Case 2:19-cv-01289-MK         Document 29       Filed 03/19/21    Page 2 of 2




       The Court also ORDERS the parties to confer and file a joint status report within 60 days

of this order. In this joint status report, Plaintiff should inform the Court whether they will be

seeking appointment of counsel or wish to continue pro se.



IT IS SO ORDERED.

       DATED this 19th day of March, 2021.



                                             ____s/Michael J. McShane__________
                                                   MICHAEL McSHANE
                                            UNITED STATES DISTRICT JUDGE




2 – ORDER
